1IS-/S
                                 ELECTRONIC RECORD




COA#       01-11-00210-CR                         OFFENSE:        1 (Poss of Control Substance)

           Walter Earl Taylor v. The State of
STYLE:     Texas                                  COUNTY:         Galveston

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    56th District Court


DATE: 02/19/2015                   Publish: YES   TC CASE #:      10CR1215




                         IN THE COURT OF CRIMINAL APPEALS


          Walter Earl Taylor v. The State of
STYLE:    Texas                                        CCA#:
                                                                        3/f- /S'
        /jPPBLf-AHT^S                 Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
                                                       JUDGE:

DATE:      Q6//p/g4!?£~                                SIGNED:                          PC:_

JUDGE:      ^S                                         PUBLISH:                         DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD